   8:19-cr-00390-LSC-SMB Doc # 33 Filed: 08/04/20 Page 1 of 1 - Page ID # 44




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                 8:19CR390
                                             )
       vs.                                   )
                                             )
FELIPE HERNANDEZ MOLINA                      )                   ORDER
                                             )
                     Defendant.              )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [32]. The parties are attempting to find an appropriate resolution to this matter. For
good cause shown,

      IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [32] is
granted, as follows:

       1. The jury trial, now set for August 4, 2020, is continued to September 15, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and September 15, 2020, shall be deemed excludable time in any computation
          of time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       DATED: August 4, 2020.

                                                 BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
